Title: Patrick Gibson to Thomas Jefferson, 3 March 1813
From: Gibson, Patrick,Gibson & Jefferson
To: Jefferson, Thomas


          Sir Richmond 3d March 1813
          I have received your favor of the 26th Ulto and in conformity thereto have accepted the offer made through Mr Taylor of 50$ pr foot front, the credit I had agreed to extend to 60d/. 120d/. & 180d/.—it is understood that this is to commence from the time a sufficient conveyance is made—We have received 201 bls: of your flour, 60 of which from Shadwell, the price is now so far below your idea of it, I presume, at the time you wrote say 7$, that I do not feel myself authorised to sell even to reimburse ourselves, until I shall again have heard from you more particularly as it appears to be your opinion that it will be better should you still think so, the note which I now inclose to renew the one of $3000 due in Bank on the 23d may be increased in amount to suit your convenience—I send you inclosed $50 in a note and shall endeavour to make the remittances you mention. I say endeavour as I am at a loss how to remt remit the sum you mention to Wilmington, as none can be made thro’ the banks under $100.— Darmsdatt has called for the payment of some fish he sent you—I promised to mention it to you I hope you have received the powder—Mr Randolph’s boatmen disappointed us at the time I wrote you— With great respect I am
          Your obt ServtPatrick Gibson
        